DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s filing on 11/19/2019.
Claims 1-10 are pending and examined below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the phrase “drive case adapted to connect to the tool head … drive the tool head to rotate relative to the drive case” renders claim 1 vague and indefinite because it is unclear how the tool head is connected and free to rotate.  The front end of the drive case is disclosed to be connected to the tool head, but then the transmission module is disclosed to drive the tool head to rotated relative to the drive case.  This implies the tool head rotates while the drive case remains stationary.  It is unclear how the too head is free to rotate while the connected to the drive case.  For 
Claims 2-10 are dependent of claim 1 and include all the same limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over reference Hu et al. (2018/0149533) in view of reference Rice (4016938).
Regarding claim 1, Hu et al. disclose a torque control device for an electric screwdriver, wherein the torque control device adapted to connect a tool head (30), and wherein the torque control device comprising:
a driving case (10) with two oppose ends of the drive case being respectively a front end and a rear end,
wherein the front end of the driving case (10) adjacent to the tool head (90);
a transmission module (41, 42, 415) mounted in the driving case (10) and capable of driving the tool head (90) to rotate relative to the driving case (10);

wherein the torsion sleeve (50, 54) being deformable by the driving of the transmission module (41, 42, 415);
at least one strain gauge (60) mounted on the torsion sleeve (50, 54),
wherein each one of the at least one strain gauge (60) is capable of detecting deformation of the torsion sleeve.
(Figure 1, 2, 10 and Page 3 paragraph 46-49, 51)
However, Hu et al. do not disclose recording deformation of the torsion sleeve.
Rice disclose a power tool comprising: a torque transducer (7) having a strain gauge; and a recorder (9), wherein said recorder (9) is configured to record the torque output from the torque transducer (7). (Figure 1 and Column 2 lines 31-44)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the torque control device of Hu et al. by incorporating the recorder as taught by Rice, since such a modification would allow the user to analysis the use history of the screwdriver, thereby making the screwdriver more reliable.
Regarding claim 2, Hu et al. modified by Rice disclose a rotation bearing (Hu et al. – 31) mounted in the drive case (Hu et al. – 10) and around the transmission module (Hu et al. – 41, 42, 415), wherein an inner surface and an outer surface of the rotation bearing attached to the transmission module (Hu et al. – 41, 42, 415) and the drive case (Hu et al. – 10) respectively. (Hu et al. – Figure 1, 2 and Page 3 paragraph 47)
Regarding claim 3, Hu et al. modified by Rice disclose the torsion sleeve (Hu et al. – 50, 54) comprising:
a front connecting portion (Hu et al. – 53) located behind the transmission module (Hu et al. – 41, 42, 415);
a rear connecting portion (Hu et al. – 52, 54) located behind the front the connecting portion (Hu et al. – 53); and
a gauging portion (Hu et al. – 51) located between the front connecting portion (Hu et al. – 53) and the rear connecting portion (Hu et al. – 52, 54),
wherein the at least one strain gauge (Hu et al. – 60) is mounted on an outer surface of the gauging portion (Hu et al. – 51).
(Hu et al. – Figure 1, 10 and Page 3 paragraph 51)
However, Hu et al. modified by Rice disclose do not disclose the thickness of the gauging portion is smaller than the thickness of the front connecting portion and the thickness of the gauging portion is smaller than the thickness of the rear connecting portion.
It would have been obvious to the person of ordinary skill at the time the invention was made to have made the thickness of the gauging portion be smaller than the thickness of the front and rear connecting portions, since it has been held that mere scaling up or down of a prior art process capable of being scaled up or down involves only routine skill in the art. [MPEP 2144.04 (IV)]  On page 8 lines 3-6 of the Specification as filed, the thickness of the gauging portion is disclosed to be smaller than the front and rear connecting portions.  The Specification does not provide any criticality for this feature.

Regarding claim 4, Hu et al. modified by Rice disclose the torsion sleeve (Hu et al. – 50, 54) comprising:
a front connecting portion (Hu et al. – 53) located behind the transmission module (Hu et al. – 41, 42, 415);
a rear connecting portion (Hu et al. – 52, 54) located behind the front the connecting portion (Hu et al. – 53); and
a gauging portion (Hu et al. – 51) located between the front connecting portion (Hu et al. – 53) and the rear connecting portion (Hu et al. – 52, 54),
wherein the at least one strain gauge (Hu et al. – 60) is mounted on an outer surface of the gauging portion (Hu et al. – 51).
(Hu et al. – Figure 1, 10 and Page 3 paragraph 51)
However, Hu et al. modified by Rice do not disclose the thickness of the gauging portion is smaller than the thickness of the front connecting portion and the thickness of the gauging portion is smaller than the thickness of the rear connecting portion.
It would have been obvious to the person of ordinary skill at the time the invention was made to have made the thickness of the gauging portion be smaller than the thickness of the front and rear connecting portions, since it has been held that mere scaling up or down of a prior art process capable of being scaled up or down involves only routine skill in the art. [MPEP 2144.04 (IV)]  On page 8 lines 3-6 of the 
Therefore, it would have been prima facie obvious to modify Hu et al. and Rice to obtain the invention as specified in claim 4 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.
Regarding claim 5, Hu et al. modified by Rice disclose the gauge portion (Hu et al. – 51) of the torsion sleeve (Hu et al. – 50, 54) includes: a gauge wall (Hu et al. – see figure 10 below); and multiple elongated holes (Hu et al. – see figure 10 below) formed through the gauging wall (Hu et al. – see figure 10 below) and disposed apart from each other, wherein the elongated holes (Hu et al. – see figure 10 below) extend along a circumference of the gauging wall (Hu et al. – see figure 10 below), and wherein each one of the at least one strain gauge (Hu et al. – 60) is mounted between two adjacent ones of the elongated holes (Hu et al. – see figure 10 below). (Figure 10 and Page 4 paragraph 51)
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Elongated Holes)][AltContent: arrow][AltContent: textbox (Gauging Wall)][AltContent: textbox (Hu et al.)][AltContent: arrow]
    PNG
    media_image1.png
    431
    407
    media_image1.png
    Greyscale
		
Regarding claim 6, Hu et al. modified by Rice disclose the gauge portion (Hu et al. – 51) of the torsion sleeve (Hu et al. – 50, 54) includes: a gauge wall (Hu et al. – see figure 10 above); and multiple elongated holes (Hu et al. – see figure 10 above) formed through the gauging wall (Hu et al. – see figure 10 above) and disposed apart from each other, wherein the elongated holes (Hu et al. – see figure 10 above) extend along a circumference of the gauging wall (Hu et al. – see figure 10 above), and wherein each one of the at least one strain gauge (Hu et al. – 60) is mounted between two adjacent ones of the elongated holes (Hu et al. – see figure 10 above). (Figure 10 and Page 4 paragraph 51)
Regarding claim 7, Hu et al. modified by Rice disclose the torsion sleeve (Hu et al. – 50, 54) is fastened to the driving case with multiple screws (Hu et al. – 11). (Figure 1 and Page 4 paragraph 52)
Regarding claim 8, Hu et al. modified by Rice disclose the torsion sleeve (Hu et al. – 50, 54) is fastened to the driving case with multiple screws (Hu et al. – 11). (Figure 1 and Page 4 paragraph 52)
Regarding claim 9, Hu et al. modified by Rice disclose the transmission module (Hu et al. – 41, 42, 415) is located between the tool head (Hu et al. – 90) and the torsion sleeve (Hu et al. – 50, 54). (Figure 1)
Regarding claim 10, Hu et al. modified by Rice disclose the transmission module (Hu et al. – 41, 42, 415) is located between the tool head (Hu et al. – 90) and the torsion sleeve (Hu et al. – 50, 54). (Figure 1)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        February 25, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731